Duckworth, Chief Justice.
The constitutional attack upon Code § 26-2603, as amended (Ga. L. 1963, p. 295; 1965, p. 295; 1965, p. 504; 1966, pp. 555, 556) which would give this court jurisdiction of this appeal is no longer in the case upon the acquittal of the accused of this crime; hence this case must be transferred to the Court of Appeals since it no longer involves a question of the constitutionality of a statute but only the question of application of criminal procedures and related issues not involving a capital felony. Dixon v. State, 207 Ga. 192 (60 SE2d 439); Robinson v. State, 209 Ga. 48 (70 SE2d 514); Giles v. State, 212 Ga. 465 (93 SE2d 739); Waller v. Conner, 218 Ga. 633 (129 SE2d 845).

Transferred to the Court of Appeals.


All the Justices concur.

Lewis B. Slaton, Solicitor General, J. Walter LeCraw, Paul Ginsberg, Amber W. Anderson, for appellee.